                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
                                                     271 Cadman Plaza East
                                                     Brooklyn, New York 11201

                                                     June 5, 2020

By ECF
Honorable Rachel P. Kovner
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Chunn, et al. v. Warden Derek Edge,
               Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

Dear Judge Kovner:

       Respondent respectfully informs the Court of supplemental authority in further support of
his motion to dismiss the Amended Petition and in opposition to the Petitioners’ motion for
preliminary injunction.

        Last night, in Williams v. Wilson, --- S.Ct. ---, 2020 WL 2988458 (Mem) (U.S. June 4,
2020), the Supreme Court stayed the Northern District of Ohio’s April 22 and May 19 orders
regarding the transfer of inmates from a federal prison in Ohio due to COVID-19 “pending
disposition of the Government’s appeal in the United States Court of Appeals for the Sixth Circuit
and further order of the undersigned or of the Court.” A copy of this order is annexed hereto.

        Also last night, in the putative class action matter Nellson v. Barnhart, No. 20-CV-756 (D.
Colo. June 4, 2020), the district court denied plaintiff’s motion for a temporary restraining order
and a preliminary injunction in an action brought by plaintiff inmate who contends that his Eighth
Amendment rights are being violated due to the alleged lack of protective measures to contain the
spread of COVID-19 at his BOP facility. The district court held that “defendants’ procedures
demonstrate that defendants have reasonably responded to the risks of COVID-19 and have not
disregarded a substantial risk to inmate health”; “[a]s a result, plaintiff has not made a strong
showing on the likelihood of success on the merits.” Id. at *14. A copy of this decision is annexed
hereto and will be published shortly.

         On Wednesday, in a similar putative class action case in the Middle District of Georgia,
A.S.M., et al. v. Warden, Stewart Cty. Det. Ctr., --- F. Supp. 3d ---, 2020 WL 2988307, at *11
(M.D. Ga. June 3, 2020), the court denied Petitioners’ motion for preliminary injunction relief in
its entirety. The district court held that “[p]etitioners have failed to demonstrate a substantial
likelihood that they will be able to prove that they are being subjected to unconstitutional
conditions of confinement that can only be remedied by their release from detention.” Id. Further,
the district court “does not have jurisdiction over their claims for immediate habeas corpus relief,
and they are not otherwise entitled to preliminary injunctive relief that requires their release from
detention.” Id.

         On Tuesday, in a similar putative class action case in Arizona styled Lucero-Gonzalez v.
Kline, --- F. Supp. 3d --- , 2020 WL 2987002, *10 (D. Ariz. June 2, 2020) (Humetewa, J.), the
district court denied plaintiffs’ motion for a preliminary injunction “[b]ecause neither of the two
classes of Plaintiff (pre-trial and post-conviction) have met their burden for preliminary injunctive
relief, the Court will deny the Motion.” A copy of this decision is annexed hereto.

        Respondent thanks the Court for its consideration of this matter.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:             /s/
                                                      James R. Cho
                                                      Seth D. Eichenholtz
                                                      Joseph A. Marutollo
                                                      Paulina Stamatelos
                                                      Assistant U.S. Attorneys
                                                      (718) 254-6519/7036/6288/6198
                                                      james.cho@usdoj.gov
                                                      seth.eichenholtz@usdoj.gov
                                                      joseph.marutollo@usdoj.gov
                                                      pauline.stamatelos@usdoj.gov

Encl.

cc:     The Honorable Roanne L. Mann (By ECF)
        All Counsel of Record (By ECF)




                                                 2
